Non-Responsive Amendment

The reply filed on  05/10/2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 

According MPEP, section 821.03, the amendment filed on  05/10/2021 canceling all claims drawn to the originally elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because:
The Applicant’s elected invention based on the restriction related to a clamp, see claims 1-5 elected under response filed on 12/4/2020 to the restriction issued on 10/20/2020; however, the claim 1 presented on 05/10/2021 discloses the non-elected invention having wire harness comprising a clamp with a ring-shaped structure and a path ragulator, additionally see withdrawn claim 8 related to wire harness, therfore, changing scope of the elected invention; The claims  1-3 and 5 do not read on the elected invention and canceling all claims drawn to the elected or original invention, therefore the amendment filed on 05/10/2021 is non-responsive.

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO MONTHS from the mailing date of this 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/PARESH H PAGHADAL/Examiner, Art Unit 2847